Citation Nr: 1523005	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while on active duty at Royal Thai Air Force Bases (RTAFBs) at Korat and Takhli, Thailand, from July 1966 to July 1967, and from June 1968 to June 1969, respectively.

2.  Diabetes mellitus is related to military service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Post-service medical treatment records show that the Veteran has been diagnosed with diabetes mellitus as early as November 2009.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.  

VA regulations provide that, if a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including diabetes mellitus, type II, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

VA has determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975. (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C).  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The Veteran contends that he is entitled to service connection for diabetes mellitus due to herbicide exposure during his service in Thailand.  Specifically, he alleges that he was exposed to herbicides while stationed at the RTAFBs at Korat and Takhli, Thailand.  He asserts that his duties involving the supply of aircraft parts required him to work at a location near the perimeter on a daily basis.  He further contends that he also walked the perimeter on guard duty at both bases at least twice a month.  Finally, the Veteran alleges he may have been exposed to herbicides by eating meats prepared on makeshift grills made from barrels that may have previously contained herbicides.  

The Veteran's service personnel records reflect that his military occupational specialty was an inventory management specialist and that he was stationed at the Korat RTAFB from July 1966 to July 1967 and at the Takhli RTAFB from June 1968 to June 1969.  

In support of his appeal, the Veteran submitted a copy of an undated newspaper article containing quotes from a veteran who said he served at the Korat RTAFB and that barrels that had previously contained Agent Orange were later used by the men as barbeque grills.  The same veteran stated that 15,000 barrels of Agent Orange were stored at Korat.  The Veteran also submitted copies of letters he wrote to his wife from both Korat and Takhli RTAFBs in 1967 and 1968.  These letters occasionally reference his duties of "area guard duty."

At his December 2014 video conference Board hearing, the Veteran testified that his daily work duties were in areas very near the perimeters of both the Korat and Takhli RTAFBs.  He also testified that he walked the perimeter on guard duty at least twice a month at both RTAFBS, but believed he had guard duty more frequently while stationed at Takhli.  

In this case, while his service at both Korat and Takhli RTAFBs is verified by his personnel records, the Veteran's proximity to the perimeters at both bases has not been directly corroborated by his service personnel records.  Nor can it be verified that Agent Orange was stored at the Korat base, or that the Veteran was exposed to herbicides from empty herbicides barrels converted into barbeque grills.  However, the Board finds the Veteran's written statements and testimony, in conjunction with the submitted copies of letters to his wife in 1967 and 1968 noting his guard duty on several occasions, when considered in light of the circumstances of his service, to be credible.  The Veteran has consistently maintained that his daily work assignment were performed in an area near the perimeter and that he walked the perimeter on guard duty at least twice a month at both the Korat and Takhli RTAFBs.  Despite no official evidence that the Veteran was in close proximity to the perimeter at either base, the Board finds the Veteran's testimony that he worked in close proximity to the perimeter on a daily basis, and walked the perimeter on guard duty at least twice a month, credible.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he as likely as not was near the air base perimeter of both Korat and Takhli RTAFBs on a near daily basis during the Vietnam Era while on active duty.  


In light of the Board's determination that he was on or near the air base perimeter on a near daily basis at both the Korat and Takhli RTAFBs during the requisite period, the Veteran is presumed to have been exposed to herbicides and there is no affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has a current diagnosis of diabetes mellitus, which appears to be to a compensable degree.  Accordingly, as there is no affirmative evidence to the contrary, service connection for diabetes mellitus as presumptively due to herbicides exposure is warranted.


ORDER

Service connection for diabetes mellitus is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


